 Case 3:20-cv-01787-X-BT Document 17 Filed 10/15/20     Page 1 of 1 PageID 59



                  IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

JOSE A. RIVERA,                          §
                                         §
              Plaintiff,                 §
                                         §
v.                                       §   Civil Case No. 3:20-CV-1787-X-BT
                                         §
DALLAS COUNTY SRTs, DALLAS               §
COUNTY JAIL, and DALLAS                  §
COUNTY,                                  §
                                         §
             Defendant.                  §

         ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
      RECOMMENDATION OF THE UNITED STATES MAGISTRATE
                           JUDGE

      The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case.     No objections were filed.   The District Court

reviewed the proposed findings, conclusions, and recommendation for plain error.

Finding none, the Court ACCEPTS the Findings, Conclusions, and Recommendation

of the United States Magistrate Judge.

       IT IS SO ORDERED this 15th day of October, 2020.




                                         __________________________________
                                         BRANTLEY STARR
                                         UNITED STATES DISTRICT JUDGE




                                         1
